Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Corrected Notice of Allowability corrects improper dependency of claim 32.

Election/Restrictions
Applicant’s election of Group II (claims 24-42) without traverse in the reply filed on 03/10/2021 is acknowledged.  Claims 1-23 were canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bernadette Perfect on 03/16/2021.
	Please amend the claims as follows (see underlining, 
	24. A method for detecting a target in sample comprising:
	a)  contacting a target analyte with at least a first probe and a second probe, each probe having binding specificity for the analyte, and being adjoined to at least one type of DNA oligonucleotide to form a binding reaction mixture;
	b) contacting the binding reaction mixture with a ligation-PCR reaction mixture comprising:
		(i) a small-footprint DNA ligase (SFL);
		(ii) a splint oligonucleotide having a total length of 20 nucleotides or less;
		(iii) at least one primer; and
		(iv) a DNA polymerase,
	c) ligating the oligonucleotides on the first and second probes to one another to produce a target nucleic acid;
	d) amplifying the target nucleic acid; and
	e) detecting the amplified target nucleic acid, wherein the ligation and amplification steps occur in a single reaction mixture
	


	26. The method of claim 24, wherein said ligating is performed by a ligase selected from the group consisting 

27-28. (canceled).

32. The method of claim 24, wherein said splint oligonucleotide is blocked at its 3'-end.

Reasons for Allowance
Claims 24-42 are allowed because the prior art fails to teach or suggest performing proximity ligation assay (PLA) in a single reaction mixture of small footprint ligase (SFL; as explained in the specification, paras. 0055ff), proximity probes, splints with total length less than 20 nucleotides, polymerase, primer and ligase.  The closest prior art teaches all but the SFL (Kim et al. (Improvement of sensitivity and dynamic range in proximity ligation assays by asymmetric connector hybridization, Anal Chem. 2010 Aug 15;82(16):6976-82)).  The Office failed to find a reason or motivation to apply familiar SFLs (as explained in the specification; Ho et al. (Characterization of an ATP-dependent DNA ligase encoded by Chlorella virus PBCV-1, Characterization of an ATP- allowed.
As to obvious-type double patenting, the instant claims are not obvious over the conflicting claims of US 10,472,671 because in the conflicting claims there is a step “to form a binding reaction mixture” wherein the analyte is contacted with and bound to the probes by the time it is contacted with any of the other components (SFL, polymerase, splint, etc.) in a subsequent and separate step.  In the instant claims, the sample is mixed with all the recited components (including probes, SFL, polymerase, splint, etc.) in a single step. Thus, given the sequence of steps, the analyte/ligand of the instant claims is not already part of a bound complex with the probes at the time it is mixed with the SFL, polymerase, splint, etc. as it is in the conflicting claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637